                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
ex rel. RONALD J. STRECK                      :
                                              :
       v.                                     :
                                              :
BRISTOL-MYERS SQUIBB COMPANY                  :      CIVIL ACTION NO. 13-7547

                                MEMORANDUM OPINION

Savage, J.                                                             November 29, 2018

       In this qui tam action brought under the False Claims Act (FCA), 31 U.S.C. § 3729-

33, and various state false claims laws,* relator Ronald J. Streck, a pharmacist and lawyer

who once served as the chief executive officer of an association of prescription drug

manufacturers,1 alleges that Bristol-Myers Squibb (BMS) fraudulently manipulated the

calculation of the Medicaid rebate it owed. As a result, BMS paid substantially less than

it owed from 2007 to 2016.

       In moving to dismiss, BMS argues that Streck fails to state an FCA claim because

he offers no plausible basis for concluding that (1) it violated any regulatory requirement;

(2) it acted with the requisite scienter; and (3) any purported violations were material.

Alternatively, BMS contends that Streck’s allegations of fraud do not satisfy Rule 9(b)’s

heightened pleading requirements.2

       We conclude that Streck has alleged sufficient facts to state a false claims cause

of action. He alleges facts which, if proven, will establish that BMS knowingly or, at least,

recklessly reported and paid lower rebates than it owed. Therefore, we shall deny BMS’s

motion to dismiss.
                                         Background

       The purpose of the Medicaid Drug Rebate Program (Program) is to ensure that

Medicaid “should have the benefit of the same discounts on single source drugs that other

large public and private purchasers enjoy.”            H.R. REP. No. 101–881, at 96 (1990),

reprinted in 1990 U.S.C.C.A.N. 2017, 2108.              The Program provides for “a rebate

mechanism in order to give Medicaid the best price for which a manufacturer sells a

prescription drug to any public or private purchaser.”          Id.   To qualify for Medicaid

payments, drug companies must provide rebates to state Medicaid programs on the

companies’ Medicaid sales of outpatient prescription drugs. Pharm. Research & Mfrs. of

Am. v. Walsh, 538 U.S. 644, 652 (2003).

       The crucial component of the rebate calculation is the Average Manufacturer Price

(“AMP”). AMP is the price a wholesaler pays the manufacturer on a per-unit basis for a

drug. 42 U.S.C. § 1396r–8(k)(1)(A) (2010). See also United States ex rel. Streck v.

Allergan, Inc. (Streck I), 894 F. Supp. 2d 584, 588 (E.D. Pa. 2012). The manufacturer

calculates the AMP for each drug and reports it to the Center for Medicaid and Medicare

Services (CMS) on a quarterly basis.3           CMS relies on the AMP provided by the

manufacturer to determine the amount of the rebate the manufacturer owes the states.4

       For brand name drugs, the rebate is calculated as the greater of (1) the difference

between the “best” or lowest price other purchasers pay the manufacturer for the drug

and the AMP, or (2) a percentage of the AMP. 42 U.S.C. § 1396r–8(c)(1)(A)(ii). The

generic drug rebate is a percentage of the AMP. Id. § 1396r-8(c)(3)(A)(i)-(ii). The

percentage for brand name drugs is currently 23.1 percent, and for generic drugs, 13

percent.5 Id. § 1396r–8(c)(1)(B)(i)(6), (3)(B)(iii).



                                                2
        In calculating AMP, a manufacturer must include all discounts offered to

distributors. Id. § 1396r-8(k)(1)(B)(ii). A discount decreases AMP, reducing the difference

between AMP and the best price and resulting in a lower rebate the manufacturer must

pay.6    A manufacturer must also include additional payments from distributors in

calculating AMP.     Id. § 1396r-8(k)(1)(B)(ii).   See also Medicaid Program; Covered

Outpatient Drugs, 81 Fed. Reg. 5170, 5228 (Feb. 1, 2016). Additional payments raise

AMP, increasing the difference between AMP and the best price and resulting in a greater

rebate.7

        Streck contends that BMS engaged in two practices, each at a different time, that

fraudulently lowered the AMP it reported. The schemes were embodied in its distribution

service agreements. These agreements required the distributors to perform various

services for BMS in the distribution process.8 In return, BMS paid them a percentage of

the total sales price of all drugs they purchased, reducing the AMP.9

        Through the discount scheme, BMS underreported AMP by mischaracterizing

service fees as discounts in order to deduct them from AMP. Through the service fee

scheme, BMS underreported AMP by offsetting price increases against service fees owed

to distributors in order to avoid including the increases in AMP.

                                     Discount Scheme

        According to Streck, from January 1, 2007, through December 31, 2013, BMS

fraudulently underreported AMP by improperly deducting service fees from the price. 10

The agreements described services provided by the distributors, including inventory

management, warehousing goods, distributing products, accounting and other services,11




                                             3
for which BMS paid a percentage of the total sales of drugs purchased from BMS.12 The

parties calculated this fee as a 1.33% reduction of the invoice price.13

       Streck contends these discounts were “bona fide service fees.”14 Unlike discounts

and price increases, bona fide service fees are excluded from AMP.           42 C.F.R. §

447.504(c)(14) (2007). Thus, by characterizing fees paid for inventory, warehousing,

distribution, and accounting services as discount fees rather than bona fide service fees,

BMS reported lower AMPs because it deducted the amount of the fee from the price the

distributors paid for the drug, reducing the rebate.15

                                   Service Fee Scheme

       From January 1, 2014, through March 31, 2016, BMS employed “price

appreciation” clauses in its service agreements to disguise its price increases as service

fees.16 These provisions required distributors to reduce the service fee they charged

BMS by the amount of additional revenue they realized by selling already purchased stock

at the new higher price.17 If BMS increased the price of a drug, the agreements required

the distributor to credit BMS for “any value realized by Distributor as a result of that

change (e.g., appreciation on Distributor’s Actual Inventory based on any change in

[price].)”18 In other words, when BMS increased the price of a drug, BMS decreased the

service fee it owed by the amount of the distributor’s units of inventory of that drug,

multiplied by the amount of the price increase.19 Streck avers that instead of factoring

price increases into AMP, BMS defined them as service fees in order to underreport

AMP.20




                                             4
                                     Standard of Review

         A Rule 12(b)(6) motion tests the sufficiency of the allegations contained in the

complaint. To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

         A conclusory recitation of the elements of a cause of action is not sufficient. Phillips

v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).         The plaintiff must allege facts

necessary to make out each element. Id. (quoting Twombly, 550 U.S. at 563 n.8). In

other words, the complaint must contain facts which, if proven later, support a conclusion

that a cause of action can be established.

         In considering a motion to dismiss under Rule 12(b)(6), the court must first

separate the factual and legal elements of a claim, accepting the well-pleaded facts as

true and disregarding legal conclusions. The court next determines whether the facts

alleged, if proven, show that the plaintiff has a plausible claim for relief. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679). In

making this determination, all well-pleaded allegations of the complaint must be accepted

as true and interpreted in the light most favorable to the plaintiff, and all inferences must

be drawn in the plaintiff’s favor. See McTernan v. City of York, 577 F.3d 521, 526 (3d Cir.

2009).




                                                5
       A court may consider only the complaint, exhibits attached to the complaint,

matters of public record and undisputedly authentic documents to the extent the plaintiff

bases its claims upon them. Hartig Drug Co., Inc. v. Senju Pharm. Co., Ltd., 836 F.3d

261, 268 (3d Cir. 2016) (citing Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010)).

       In the context of an FCA claim, a plaintiff must allege “particular details of a scheme

to submit false claims paired with reliable indicia that lead to a strong inference that claims

were actually submitted.” Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 156 (3d

Cir. 2014) (quoting United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th

Cir. 2009) and citing Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998-99 (9th

Cir. 2010)). It is not enough to describe “a mere opportunity for fraud.” Id. at 158. The

plaintiff must allege sufficient facts to establish “a plausible ground for relief.” Id. (quoting

Fowler, 578 F.3d at 211).

                         Statutory Scheme for AMP Calculations

       Legislative and regulatory history reveals that the government has been concerned

with manufacturers seeking ways to artificially reduce rebates.                 To curb drug

manufacturers’ persistent efforts to manipulate the calculation of AMP to reduce rebates,

Congress has tightened the definition of AMP and CMS has issued regulations limiting

what can be deducted from AMP.

       Prior to 2007, Congress had defined AMP as follows:

       The term “average manufacturer price” means, with respect to a covered
       outpatient drug of a manufacturer for a rebate period, the average price paid
       to the manufacturer for the drug in the United States by wholesalers for
       drugs distributed to the retail pharmacy class of trade, after deducting
       customary prompt pay discounts.

42 U.S.C. § 1396r-8(k)(1) (1997).



                                               6
       In 2007, Congress eliminated customary prompt pay discounts as a deduction:

       Subject to subparagraph (B) [excluding customary prompt pay discounts],
       the term “average manufacturer price” means, with respect to a covered
       outpatient drug of a manufacturer for a rebate period, the average price paid
       to the manufacturer for the drug in the United States by wholesalers for
       drugs distributed to the retail pharmacy class of trade.

42 U.S.C. § 1396r-8(k)(1)(A) (2007).

       In October 2007, CMS issued regulatory guidance for calculating AMP:

       AMP shall be determined without regard to customary prompt pay discounts
       extended to wholesalers. AMP shall be calculated to include all sales and
       associated discounts and other price concessions provided by the
       manufacturer for drugs distributed to the retail pharmacy class of trade
       unless the sale, discount, or other price concession is specifically excluded
       by statute or regulation or is provided to an entity specifically excluded by
       statute or regulation.
       ...

       Sales, rebates, discounts, or other price concessions excluded from AMP.
       AMP excludes--
       ...

       Bona fide service fees;
       ...

       AMP includes cash discounts except customary prompt pay discounts
       extended to wholesalers, free goods that are contingent on any purchase
       requirement, volume discounts, chargebacks, incentives, administrative
       fees, service fees, distribution fees (except bona fide service fees), and any
       other rebates, discounts, or other price concessions, other than rebates
       under section 1927 of the Act, which reduce the price received by the
       manufacturer for drugs distributed to the retail pharmacy class of trade.

42 C.F.R. § 447.504(a), (h)(19), (i)(1) (2007).

       Hence, after October 2007, bona fide service fees were explicitly excluded from

the AMP calculation. To avoid uncertainty, CMS defined bona fide service fees as:

       [F]ees paid by a manufacturer to an entity; that represent fair market value
       for a bona fide, itemized service actually performed on behalf of the
       manufacturer that the manufacturer would otherwise perform (or contract
       for) in the absence of the service arrangement; and that are not passed on


                                             7
       in whole or in part to a client or customer of an entity, whether or not the
       entity takes title to the drug.

Id. § 447.502 (2007).

       During the comment period, CMS clarified that to determine whether a distributor

has passed on a fee, it was adopting the presumption applicable in the Medicare “average

sales price” (ASP) context. “If a manufacturer has determined that a fee paid meets the

other elements of the definition of ‘bona fide service fee,’ then the manufacturer may

presume, in the absence of any evidence or notice to the contrary, that the fee paid is not

passed on . . . .” Medicare Program; Revisions to Payment Policies, 71 Fed. Reg. 69624,

69669 (2006). See also Medicaid Program; Prescription Drugs, 72 Fed. Reg. 39142,

39182 (2007) (adopting ASP reporting rules).

       In 2010, the Patient Protection and Affordable Care Act (ACA) changed the

statutory definition of AMP. In doing so, the ACA included fees for inventory management

and distribution in the definition of bona fide service fees, and specifically excluded them

from AMP.

       (1) Average manufacturer price
              (A) In general
              Subject to subparagraph (B), the term “average manufacturer price”
              means, with respect to a covered outpatient drug of a manufacturer
              for a rebate period, the average price paid to the manufacturer for
              the drug in the United States by—
                     (i) wholesalers for drugs distributed to retail community
                     pharmacies; and
                     (ii) retail community pharmacies that purchase drugs directly
                     from the manufacturer.
              (B) Exclusion of customary prompt pay discounts and other
              payments
                     (i) In general
                     The average manufacturer price for a covered outpatient drug
                     shall exclude
                              (I) customary prompt pay discounts extended to
                              wholesalers;


                                             8
                             (II) bona fide service fees paid by manufacturers to
                             wholesalers or retail community pharmacies, including
                             (but not limited to) distribution service fees, inventory
                             management fees, product stocking allowances, and
                             fees associated with administrative services
                             agreements and patient care programs (such as
                             medication compliance programs and patient
                             education programs);
       ...

                             Notwithstanding clause (i), any other discounts,
                             rebates, payments, or other financial transactions that
                             are received by, paid by, or passed through to, retail
                             community pharmacies shall be included in the
                             average manufacturer price for a covered outpatient
                             drug.

42 U.S.C. § 1396r–8(k)(1).

       Recognizing that the ACA legislation superseded regulatory authority and had

become the controlling law on how to calculate AMP, CMS repealed 42 C.F.R. § 447.504,

which had previously governed such calculations. Medicaid Program; Withdrawal of

Determination of Average Manufacturer Price, Multiple Source Drug Definition, and Upper

Limits for Multiple Source Drugs, 75 Fed. Reg. 69591, 69593 (Nov. 15, 2010). On

February 2, 2012, CMS proposed a new rule to clarify what was excluded from AMP and

to address possible fraud in using bona fide service fees to disguise discounts. In the

proposal, CMS expressed that it “continue[s] to be concerned that these fees could be

used as a vehicle to provide discounts, as opposed to fees at ‘fair market value’ for bona

fide services. Thus, to avoid potential fraud concerns, we are retaining our definition [of

bona fide service fees].” Medicaid Program; Covered Outpatient Drugs, 77 Fed. Reg. at

5332. The proposed rule further specified that “retroactive price adjustments, sometimes

also known as price appreciation credits, do not meet the definition of a bona fide service




                                              9
fee as they do not reflect any service or offset of a bona fide service performed on behalf

of the manufacturer.” Id.

       The final rule adopted four years later retained the four-part definition of bona fide

service fees. 42 C.F.R. § 447.502 (2016). It defines excludable bona fide service fees

as fees paid by a manufacturer to “an entity” that: (1) “represent fair market value” of (2)

a “bona fide, itemized service actually performed on behalf of the manufacturer” (3) the

manufacturer “would otherwise perform (or contract for) in the absence of the service

arrangement,” and (4) “are not passed on in whole or in part to a client or customer of an

entity.” Id. As the ACA had previously articulated, bona fide service fees include, but are

not limited to, “distribution service fees, inventory management fees, product stocking

allowances, and fees associated with administrative service agreements and patient care

programs.” Id.

       CMS did not define “fair market value.” Instead, it characterized the determination

as “by nature subjective” and encompassing “a range of values” because “manufacturers

should retain flexibility in determining whether service fees are paid at fair market value

in light of constant changes in the pharmaceutical marketplace.” Medicaid Program;

Covered Outpatient Drugs, 81 Fed. Reg. at 5179, 5180.

       Regarding price appreciation credits, CMS explained in comments accompanying

the final rule why such credits “would likely not meet the definition of bona fide service

fee.” Medicaid Program; Covered Outpatient Drugs, 81 Fed. Reg. at 5225. According to

CMS:

       Based on our experience with the program, it is our understanding that price
       appreciation credits are not issued for the purposes of payment for any
       service or offset for a bona fide service performed on behalf of the
       manufacturer, but rather are issued by the manufacturer to adjust (increase)


                                             10
      the wholesaler's purchase price of the drugs in such instances when the
      drugs were purchased at a certain price and are remaining in the
      wholesaler's inventory at the time the manufacturer's sale price of the drug
      increased. In such situations, these credits would amount to a subsequent
      price adjustment affecting the average price to the manufacturer and should
      be recognized for purposes of AMP in accordance with [42 C.F.R.] §
      447.504(f).

Medicaid Program; Covered Outpatient Drugs, 81 Fed. Reg. at 5228.

      This history of the governing regulatory and statutory framework reflects a

continuing concern with drug manufacturers’ attempts to manipulate AMP. Congress

began to limit what manufacturers may consider in calculating AMP when it excluded

prompt pay discounts from AMP, as of January 1, 2007. Later that year, when delineating

the discounts includible in AMP, CMS excluded bona fide service fees. In 2010, Congress

specified what fees were bona fide service fees that are not includible in AMP. In 2012,

amidst concerns that manufacturers continued to deduct certain bona fide service fees,

CMS issued guidance stating that price appreciation credits were not bona fide service

fees that can be excluded from AMP.

                   Streck I District and Appellate Court Decisions

      Additional guidance came in 2012 when Judge Robreno addressed allegations

similar to those Streck makes here. In Streck I, Streck had brought FCA claims against

two groups of pharmaceutical manufacturers, “Discount Defendants” and “Service Fee

Defendants.”21   He alleged that each set of defendants engaged in a scheme that

functioned like those he describes here. There, he alleged that Discount Defendants

characterized certain bona fide service fees as discounts which they deducted from AMP,

and Service Fee Defendants required wholesalers to credit any inventory price increases

against their service fees, “effectively hid[ing] the true price paid by wholesalers” and

reducing AMP. Streck I, 894 F. Supp. 2d at 589. Defendants moved to dismiss, arguing

                                           11
primarily that Streck had failed to plead scienter in light of the ambiguous regulatory

framework.22

       Observing that the 2007 CMS guidance for calculating AMP constituted a

“definitive change” to the existing regulatory framework, Judge Robreno began his

analysis of the claims against Discount Defendants by dividing them into those that arose

before and after that point. Id. at 594. As for the pre-2007 claims, he found that “[t]here

was simply no guidance – within the statute itself, regulations, or from the courts – of what

types of services could be discounted and what types of services should be excluded

from AMP calculations.” Id. at 596. Thus, nothing “warned [Discount Defendants] away

from the view [they] took,” and they had not acted with the recklessness required to give

rise to an FCA claim. Id. (quoting Safeco Ins. Co. of Am. V. Burr, 551 U.S. 47, 70 (2007)).

       The 2007 regulations removed any uncertainty about including bona fide service

fees in AMP. As Judge Robreno found, “[w]ith the 2007 change in the law, some statutory

guidance put Discount Defendants on notice that fees that were at one time allowed to

be included within AMP were no longer allowed.” Id. at 597. He noted that “the CMS

regulations promulgated in October 2007 confirmed this significant change [in the

calculation of AMP] by delineating the specific types of discounts allowed under AMP

calculations and also confirming that a fee known as a bona fide service fee could not be

included within Discount Defendants' AMP calculations.” Id. The question became

whether Streck’s allegations plausibly showed that “Discount Defendants were at least

reckless in concluding that their service agreements were not for bona fide services” such

that Discount Defendants could characterize the service fees as discounts and include

them in AMP. Id.



                                             12
       In answering this question, Judge Robreno observed that the complaint lacked any

“facts that state the service fees paid under the contracts are a fair market value for the

services rendered by the wholesalers to Discount Defendants,” but that this absence was

“not fatal” at the motion to dismiss stage because Streck had pleaded “other facts” that

plausibly demonstrated Defendants had in fact contracted for bona fide services in their

agreements with wholesalers. Id.

       These “other facts” included indications in “several of the agreements

themselves . . . that wholesalers believed the service fees to be bona fide service fees,

despite Discount Defendants’ conclusion that they were discounts.” Id. (quoting the

language of the agreements, including the wholesaler’s warranties that “the fees are bona

fide fees for service” and that “the payments are a bona fide fee for service provided under

this agreement”).     Indeed, Judge Robreno concluded that Discount Defendants’

classification of the fees as “discounts” could itself serve as evidence of their culpable

mental state. Because Service Fee Defendants had contracts for similar services with

their wholesalers, and those Defendants had admitted “that such services were bona fide

services,” Discount Defendants had shown “a sense of awareness to call the service fees

discounts” not only “in the face of the change in the statutory and regulatory landscape in

2007,” but also “in the face of other manufacturers and wholesalers stating

otherwise . . . .” Id. at 597-98. Consequently, Judge Robreno denied the motion to

dismiss as to the post-2007 discount scheme claims. Id. at 598.

       With respect to Service Fee Defendants, the issue was “not whether those

Defendants had service agreements for bona fide services,” but “whether those service

agreements could properly contain what Plaintiff avers were retroactive price



                                            13
adjustments” disguised as reduced service fees. Streck I, 894 F. Supp. 2d at 599. He

determined that Streck had failed to plead how price appreciation credits “change[ ] in

any way the price paid to the manufacturer for the drug by the wholesaler.” Id. at 600.

Noting “the dearth of guidance on price appreciation credits” (at least during the period at

issue), Judge Robreno found that Service Fee Defendants had not acted “unreasonabl[y],

let alone reckless[ly],” in concluding “that the ‘price paid to the manufacturer’ under AMP

is just that, the price initially paid to the manufacturer by the wholesaler.” Id. He further

explained:

       This does not include any additional profits manufacturers’ claw back after
       a price increase because the price actually paid for the drugs does not
       change. The price credit certainly cuts into the wholesaler's additional
       profits from a price increase. But the price credit does not appear to alter
       the wholesaler’s initial profits and, therefore, does not alter the price [the]
       wholesaler paid for the drug.

Id. (emphasis in original).

       Judge Robreno found that this “dearth of guidance” provided cover for the Service

Fee Defendants.      Id.   “Even assuming that these price credits or retroactive price

adjustments were not permissible as a payment method for service fees, there was simply

no statutory or regulatory guidance to that effect for Service Defendants to consider.” Id.

In fact, the only contrary guidance appeared seven months after Streck had filed his last

amended complaint when, on February 2, 2012, CMS issued the proposed rule advising

that “retroactive price adjustments, sometimes also known as price appreciation credits,

do not meet the definition of a bona fide service fee as they do not reflect any service or

offset of a bona fide service performed on behalf of the manufacturer.” Id. See also

Medicaid Program; Covered Outpatient Drugs, 77 Fed. Reg. at 5332. In light of this lack

of regulatory guidance, Judge Robreno decided that Streck had not alleged facts to


                                             14
support an inference that Service Fee Defendants “engaged in ‘the unjustifiably high risk

of violating the statute necessary for reckless liability.’” Thus, he dismissed the price

appreciation claims against the Service Fee Defendants. Streck I, 894 F. Supp. 2d at

600 (quoting Safeco Ins. Co. of Am., 551 U.S. at 70).

       Streck appealed the dismissal of the claims against Service Fee Defendants. On

August 16, 2018, the Third Circuit Court of Appeals affirmed the dismissal and issued a

non-precedential opinion. United States ex rel. Streck v. Allergan (the Streck Appeal),

No. 17-1014, 2018 WL 3949031, at *1, -- F. App’x – (3d Cir. Aug. 16, 2018) (unpublished

opinion). The panel framed the issue as “whether the District Court properly dismissed

[Streck’s complaint] for failure to allege the [Service Fee Defendants] acted with the

required mental state.” Id. at *3. In resolving this issue, the panel first analyzed whether

the regulatory framework “unambiguously required price-appreciation credits to be added

to the price paid by wholesalers.” Id. at *4. It observed that under the service agreements

the initial value paid to acquire drugs does not include price appreciation credits. Id. at

*5. Rather, in order to activate the credit, the wholesaler must distribute the drug to a

third party after the manufacturer has increased the price of the drug beyond that paid by

the wholesaler. Id. In addition, the credit’s value depends not only on the price the

wholesaler initially pays the manufacturer, but also on “the ultimate price” the former

obtains from its buyer. Id.

       The panel acknowledged that “a price-appreciation credit that remits value back to

the manufacturer could be considered a component of the cumulative value a

manufacturer receives for a drug.” However, it found that the lack of any temporal

language indicating an “initial” versus “cumulative” price rendered the pre-2012 regulatory



                                            15
framework “ambiguous” and counseled against finding either interpretation objectively

unreasonable. Id.

       To complete its analysis, the panel also considered whether Service Fee

Defendants “were warned away from th[eir] interpretation by available guidance.” Id.

Reviewing the pre-2012 regulatory landscape, the court rejected Streck’s contention

       that the guidance available during the relevant period should be read as
       imposing a continuing duty on a manufacturer to revise AMP to include any
       profits received throughout the course of the business relationship with a
       wholesaler. By inference, this would include a price-appreciation credit,
       which constitutes value obtained by a manufacturer after an initial sale.

Id.

       The court found “that price-appreciation credits were not specifically addressed by

the CMS until 2012” when it issued the proposed rule explaining that such credits “do not

meet the definition of a bona fide service fee as they do not reflect any service or offset

of a bona fide service performed on behalf of the manufacturer.” Id. at *6. See also

Medicaid Program; Covered Outpatient Drugs, 77 Fed. Reg. at 5332. The court noted

that even “[t]his statement by the CMS, however, did not unambiguously foreclose the

possibility that price-appreciation credits could be excluded from AMP under a different

theory.” Streck Appeal, 2018 WL 3949031, at *6. The Third Circuit commented that the

final 2016 rule, with its detailed explanation as to why “price appreciation credits would

likely not meet the definition of a bona fide service fee,” “strikes us as far clearer on the

issue of price-appreciation credits” than the earlier 2012 proposed rule. Id. at *6 n.5

(quoting Medicaid Program; Covered Outpatient Drugs, 81 Fed. Reg. at 5228).

Accordingly, it found that the Service Fee Defendants’ “reasonable interpretation of an

ambiguous statute was inconsistent with the reckless disregard Streck was required to



                                             16
allege at [the motion to dismiss] stage of the litigation.” Accordingly, it affirmed Judge

Robreno’s dismissal of the Service Fee claims. Id.

                                          Analysis

            Traditional FCA Claim Under 31 U.S.C. § 3729(a)(1)(A), (B), (D)

       To state a false claim cause of action, the relator must allege “(1) the defendant

presented or caused to be presented to an agent of the United States a claim for payment;

(2) the claim was false or fraudulent; and (3) the defendant knew the claim was false or

fraudulent.” United States ex rel. Pilecki-Simko v. Chubb Inst., 443 F. App’x 754, 759 (3d

Cir. 2011) (quoting U.S. ex rel. Willis v. United Health Grp., Inc., No. 10–2747, 659 F.3d

295, 305 (3d Cir.2011)).      Thus, a traditional claim “includes four elements: falsity,

causation, knowledge, and materiality.” United States ex rel. Petratos v. Genentech, Inc.,

855 F.3d 481, 487 (3d Cir. 2017) (citing Universal Health Servs., Inc. v. United States ex

rel. Escobar, -- U.S. --, 136 S. Ct. 1989, 1996 (2016)).

       1. Falsity

       Streck alleges that BMS made express false certifications to the government when

it underreported AMP.23 “Under the ‘express false certification’ theory, [a claimant] is

liable under the FCA for falsely certifying that it is in compliance with’ a material statute,

regulation, or contractual provision.” United States ex rel. Whatley v. Eastwick College,

657 F. App’x 89, 94 (3d Cir. 2016) (quoting Wilkins, 659 F.3d at 305). Here, Streck alleges

that BMS falsely certified that it had provided accurate information as required by its

Rebate Agreement with Medicaid and 42 C.F.R. § 447.510, which provides that

manufacturers must calculate AMP pursuant to 42 C.F.R. § 447.502.24




                                             17
              a. Discount Scheme

       Streck contends BMS, using the discount scheme, improperly deducted bona fide

service fees. He argues such fees were explicitly excluded from AMP. See 42 U.S.C. §

1396r–8(k)(1)(B)(i)(II); 42 C.F.R. § 447.504(h)(19), (i)(1); Medicaid Program; Covered

Outpatient Drugs, 77 Fed. Reg. at 5332. Since 2007, the regulatory framework has

excluded from AMP any fees that: (1) “represent fair market value” of (2) a “bona fide,

itemized service actually performed on behalf of the manufacturer” (3) that the

manufacturer “would otherwise perform (or contract for) in the absence of the service

arrangement,” and (4) that “are not passed on in whole or in part to a client or customer

of an entity.” 42 C.F.R. § 447.502 (2007). BMS argues that it properly characterized

service fees in its distributor agreements as includible discounts because they did not

“represent fair market value” and were “not passed on in whole or in part” by the

distributors. See id.

                    i.      Fair Market Value

       CMS has described the determination of fair market value as “by nature subjective”

and encompassing “a range of values.” Medicaid Program; Covered Outpatient Drugs,

81 Fed. Reg. at 5180. Given the inherent flexibility in the fair market value analysis, courts

appear reluctant at the pleadings stage to conclude that service fees were not bona fide

because the complaint lacks sufficient allegations of fair market value. See United States

ex rel. Arnstein v. TEVA Pharm. USA, Inc., No. 13 Civ. 3702, 2016 WL 750720, at *21

(S.D.N.Y. Feb. 22, 2016) (“fair import” of allegations was that speaker fees paid to

physicians were not at fair market value where complaint alleged the speeches were

“devoid of substance”); Streck I, 894 F. Supp. 2d at 597 (complaint “devoid of facts”



                                             18
attesting to fair market value of services nonetheless survived motion to dismiss where

the plaintiff pleaded “other facts” showing that the services were bona fide).

       Here, Streck alleges facts in support of a finding that the services were at fair

market value. Most significantly, he pleads that BMS’s own consultant concluded that

BMS was paying fair market value for the services set forth in its distributor agreements.25

BMS counters that this conclusion reached in 2013 and implemented in 2014 has no

bearing upon the value of services distributors provided between 2007 and 2013, the

period of the discount scheme. BMS ignores that Streck alleges the agreements the

consultant evaluated did not materially differ from those in place during the scheme. 26

Indeed, as Streck points out, BMS and its distributors agreed upon the parties’

“independen[ce]” of each other “in the operation of their own respective businesses,” as

well as the sufficiency of the consideration paid for the services. 27 They did so as

“sophisticated market players” transacting at arms’ length to reach “a deal representing

fair market value.”28 See In re Hechinger Inv. Co. of Del., Inc., 278 F. App’x 125, 129 (3d

Cir. 2008) (stating that fair market value may be determined by looking at “the amount

that a willing buyer would pay, and a willing seller accept, in an arm’s length transaction”).

       If the allegations are proven, a reasonable jury could infer that the fees BMS paid

for services under its agreements with its distributors between 2007 and 2013 constituted

fair market value.

                     ii.    Not Passed On

       If distributors passed on the fees at issue, in whole or in part, to its customers,

BMS could properly treat them as discounts includible in AMP rather than as excludable




                                             19
bona fide service fees. See 42 C.F.R. § 447.502. Streck alleges that distributors did not

pass on the fees set forth in their agreements with BMS.

       CMS guidance provides that “the manufacturer may presume, in the absence of

any evidence or notice to the contrary, that the fee paid is not passed on . . . .” Medicare

Program; Revisions to Payment Policies, 71 Fed. Reg. at 69669. Indeed, Streck points

to evidence that BMS so presumed. According to Streck, BMS ceased the discount

scheme in 2013 after its consultant confirmed the fair market value of the services. A jury

might reasonably infer that this cessation indicates that BMS already believed that the

fees for these services otherwise met the definition for bona fide service fees, including

that the fees were not passed on, and that BMS was waiting only on a formal confirmation

of fair market value before finally treating the service fees as bona fide. 29 Notably, BMS

made no similar inquiry into whether the fees were passed on, bolstering the inference

that BMS did not question that they were not. In addition, one can infer that distributors

would keep, rather than pass on to customers, fees that the distributors earned for

services they provided to BMS under the distribution agreements.30

       Streck has sufficiently alleged that the service fees were bona fide and improperly

deducted from AMP. He alleges facts that support a finding that the fees constituted fair

market value and that they were not passed on by distributors. BMS’s own consultant

determined that the fees were paid at market rates in an exchange between sophisticated

entities operating at arms’ length. He argues that a jury may infer that the fees were not

passed on by distributors because the other elements of a bona fide service fee have

been established and because common sense dictates that distributors were not likely to

pass on to customers fees that they had earned for themselves. These allegations are



                                            20
enough to state a false certification claim because they show BMS’s treatment of bona

fide service fees as discounts was inconsistent with the definition set forth in 42 C.F.R. §

447.502.

              b. Service Fee Scheme

       Streck claims that BMS’s offsetting of price appreciation credits against bona fide

service fees directly conflicted with 2012 guidance from CMS on how to interpret the

definition of bona fide service fees laid out in 42 C.F.R. § 447.502. Although proposed

only, this CMS rule warned that “retroactive price adjustments, sometimes also known as

price appreciation credits, do not meet the definition of a bona fide service fee as they do

not reflect any service or offset of a bona fide service performed on behalf of the

manufacturer.” Medicaid Program; Covered Outpatient Drugs, 77 Fed. Reg. at 5332.

       The clear and plain text of the 2012 proposed rule specified that “price appreciation

credits[ ] do not meet the definition of a bona fide service fee . . . .” Medicaid Program;

Covered Outpatient Drugs, 77 Fed. Reg. at 5332. It is true that from the Third Circuit’s

perspective, the prohibition against treating such credits as bona fide service fees

became “far clearer” in the final rule. But, that observation was based upon the additional

explanation provided with the 2016 rule and not on any ambiguity or vagueness in the

2012 rule itself. See Streck Appeal, 2018 WL 3949031, at *6 n.5. Indeed, the court’s

language does not impart that the 2012 rule was not clear. Instead, it became “clearer”

in 2016.

       BMS correctly points out that the 2012 proposed rule was not binding. 31

Nonetheless, “a proposed regulation constitutes a body of informed judgment to which

courts may draw on for guidance in the interpretation of relevant statutes . . . .” Bolton v.



                                             21
C.I.R., 694 F.2d 556, 560 n.10 (9th Cir.) (citing Ricards v. U.S., 652 F.2d 897, 902 n.12

(9th Cir. 1981)). See also Streck I, 894 F. Supp. 2d at 600 (noting that proposed rule

constituted “guidance” as to whether price appreciation credits were “permissible as a

payment method for service fees”); Markham v. Salina Concrete Prods., Inc., No. 10–

1104–JTM, 2010 WL 5093769, at *3 (D. Kan. Dec. 8, 2010) (proposed regulations may

“provide guidance to interpreting” statutes). Proposed rules and regulations also “have

some authority as an indication of administrative practice.” Farmar v. U.S., 689 F.2d

1017, 1025 (Ct. Cl. 1982) (citing Farmers Coop. Co. v. Birmingham, 86 F. Supp. 201, 229

(N.D. Iowa 1949)), rev’d and remanded on other grounds, C.I.R. v. Engle, 464 U.S. 206

(1984). Here, 42 C.F.R. § 447.502, which sets forth the definition of bona fide service

fees, was admittedly silent as to whether price appreciation credits were included in the

definition and excludible from AMP. However, the 2012 rule constituted a pronouncement

that price appreciation credits were not bona fide service fees and must be included in

AMP. Thus, the proposed rule warned BMS away from its erroneous interpretation of §

447.502.   See also Rountree Cotton Co. v. C.I.R., 113 T.C. 422, 428 n.4 (1999)

(“Petitioner's concern about the absence of final regulations is also less compelling where,

as here, some guidance was provided by the issuance of proposed regulations.”).

       Streck has pleaded facts sufficient to satisfy the element of falsity. As alleged,

BMS used the discount and service fee schemes to reduce the rebates it owed. BMS’s

certification that it had provided accurate AMP calculations was false.




                                            22
       2. Scienter

       An essential element of an FCA cause of action is scienter. The plaintiff must

plead facts which, if proven, establish that the defendant acted knowingly, that is, with

knowledge of the falsity of the claim. Petratos, 855 F.3d at 487.

       “Knowingly” is defined to “(A) mean that a person, with respect to information (i)

has actual knowledge of the information; (ii) acts in deliberate ignorance of the truth or

falsity of the information; or (iii) acts in reckless disregard of the truth or falsity of the

information; and (B) require[s] no proof of specific intent to defraud.”        31 U.S.C. §

3729(b)(1)(A)–(B) (2009).      For liability to attach in a case revolving around an

interpretation of a statute or regulation, the defendant’s interpretation must have run “a

risk of violating the law substantially greater than the risk associated with a reading that

was merely careless.” Streck I, 894 F. Supp. 2d at 593 (quoting Safeco Ins. Co. of Am.,

551 U.S. at 70). See also K & R Ltd. P’ship v. Mass. Hous. Fin. Agency, 530 F.3d 980,

983 (D.C. Cir. 2008) (applying standard from Safeco, a case under the Fair Credit

Reporting Act, in FCA context). “[T]he FCA does not reach an innocent, good-faith

mistake about the meaning of an applicable rule or regulation. Nor does it reach those

claims made based on reasonable but erroneous interpretations of a defendant’s legal

obligations.” Streck Appeal, 2018 WL 3949031, at *3 (quoting United States ex rel.

Purcell v. MWI Corp., 807 F.3d 281, 287-88 (D.C. Cir. 2015)).

       Where a defendant claims, as BMS does, that its interpretation of the law was

reasonable at the time even though it was later found to be erroneous, 32 we ask three

questions: “(1) whether the relevant statute [or regulation] was ambiguous; (2) whether a

defendant’s interpretation of that ambiguity was objectively unreasonable; and (3)



                                             23
whether a defendant was ‘warned away’ from that interpretation by available

administrative and judicial guidance.” Id. (citing Purcell, 807 F.3d at 288). The first two

considerations present purely legal questions; the third, a factual one. Purcell, 807 F.3d

at 288-89.

       If the statute or regulation was unambiguous, scienter is established and the

inquiry ends.     If the statute or regulation was ambiguous, but the defendant’s

interpretation was unreasonable, scienter is established.        On the other hand, if the

defendant’s interpretation of an ambiguous statute or regulation is not objectively

unreasonable, we proceed to the third question.

       Even assuming a defendant reasonably interpreted the ambiguous statute,

scienter may still be established because “a jury might still find knowledge if there was

interpretive guidance ‘that might have warned [the defendant] away from the view it took.’”

Id. at 288 (quoting K & R Ltd., 530 F.3d at 983 and citing Safeco Ins. Co. of Am., 551 U.S.

at 70). See United States ex rel. Phalp v. Lincare Holdings, Inc., 857 F.3d 1148, 1155

(11th Cir. 2017) (“scienter is not determined by the ambiguity of a regulation, and can

exist even if a defendant's interpretation is reasonable”) (citing United States ex rel. Minn.

Ass'n of Nurse Anesthetists v. Allina Health Sys. Corp., 276 F.3d 1032, 1053–54 (8th Cir.

2002)). Because this inquiry turns on the determination of facts, a court should not

resolve an FCA claim at the motion to dismiss stage where the plaintiff plausibly alleges

that the defendant proceeded with its interpretation in the face of contrary guidance. See

United States ex rel. Nevyas v. Allergan, Inc., Civ. A. No. 09-432, 2015 WL 4064629, at

*6 (E.D. Pa. July 2, 2015) (the defendant’s “reasonable interpretation of the law and

applicable regulatory framework may well be a defense to liability, but it is not appropriate



                                             24
at the motion to dismiss stage when there are reasonable interpretations to the contrary”);

cf. United States ex rel. Walker v. R&F Props. of Lake Cty., Inc., 433 F.3d 1349, 1358

(11th Cir. 2005) (reversing summary judgment in favor of FCA defendant due to existence

of guidance contrary to its interpretation of Medicare regulations); Minn. Ass'n of Nurse

Anesthetists, 276 F.3d at 1054-56 (same).

       Streck points to “interpretive guidance that might have warned [BMS] away from

the view it took” with respect to both schemes. Purcell, 807 F.3d at 288-89 (quotations

and citations omitted). Hence, even assuming the ambiguity of the underlying statutes

and rules governing the calculation of AMP and the objective reasonableness of BMS’s

interpretation of them, the motion to dismiss fails because BMS was warned away from

its interpretation.

               a. Discount Scheme

       The statutory definition of AMP was silent on the treatment of bona fide service

fees as discounts when the discount scheme began.           42 U.S.C. § 1396r-8(k)(1)(A).

BMS’s treatment of such fees as discounts was therefore not objectively reasonable.

However, in 2007, Congress excluded prompt pay discounts. Compare 42 U.S.C. §

1396r-8(k)(1) (1997), with 42 U.S.C. § 1396r-8(k)(1)(B) (2007). “This discount had been

explicitly allowed since AMP’s inception and its exclusion . . . signaled the pharmaceutical

industry that the types of discounts allowed within the AMP calculation had narrowed

significantly.” Streck I, 894 F. Supp. 2d at 596. In October 2007, CMS “confirmed this

significant change by delineating the specific types of discounts allowed under AMP

calculations and also confirming that a fee known as a bona fide service fee could not be

included within . . . AMP calculations.” Id. See 42 C.F.R. § 447.504(a), (h)(19), (i)(1). As



                                            25
discussed earlier, the CMS regulation established the four-part test to determine which

service fees were bona fide. Id. § 447.502.

       In 2010, the ACA amended the definition of AMP to exclude fees for inventory

management and distribution services as bona fide service fees. 42 U.S.C. § 1396r–

8(k)(1)(B)(i)(II). Fees for these services were included in BMS’s distribution agreements

and treated as deductions from AMP by BMS.33 For instance, under sections 2.1 through

2.7 of the sample agreement, the distributor agreed to provide services “with regard to

inventory,” including maintaining inventory of BMS products within an agreed upon

range.34 The distribution agreements also incorporated BMS’s promotion and service

agreement and chargeback agreement.35 The promotion and service agreement required

distributors to promote BMS’s good will to the distributor’s customers, promote BMS’s

products to customers in the distributor’s trading area, conduct featured sales drives of

BMS’s products, note shortages of and damage to delivered products, and rotate

inventory on a first-in, first-out basis.36 The chargeback agreement required distributors

to maintain and report accurate distribution records and submit a “negative chargeback”

when accepting a return of previously charged back drugs.37

       BMS persisted in deducting the discounts it gave in exchange for these services

from AMP. It argues that, in accordance with the default rule to include fees in AMP

calculations,” see 42 U.S.C. § 1396r–8(k)(1), it “viewed the fees it paid to distributors as

a reduction off of the list price of the drugs it sold to distributors and phrased it that way

in the agreements.”38

       In March 2011, notwithstanding the clear language in the agreements, BMS began

a two-year search for a consultant to analyze whether it was paying fair market value for



                                             26
the services the distributors provided.39 See 42 C.F.R. § 447.502 (setting forth payment

of fair market value as a component of a bona fide service fee). From then throughout

the remainder of 2013, BMS continued to deduct the discounts from AMP. It did not stop

until the consultant formally confirmed that the discounts represented fair market value

for the services.40

       In the meantime, on July 3, 2012, Judge Robreno issued his opinion denying the

Discount Defendants’ motion to dismiss claims arising after January 1, 2007. Streck I,

894 F. Supp. 2d at 596-98. Although Streck had voluntarily dismissed BMS prior to that

time, Judge Robreno’s opinion was a red flag, warning BMS that the regulatory framework

did not support its deducting the discounts.       Explaining the 2007 changes to the

calculation of AMP, including the four-prong test for evaluating bona fide service fees,

Judge Robreno concluded: “[A]s the law from 2007 onward provided guidance that such

bona fide service fees were to be excluded in AMP calculations, Plaintiff pleads sufficient

facts to plausibly show that Discount Defendants were at least reckless in their AMP

calculations.” Id. at 598.

       Streck has alleged facts presenting a plausible claim that BMS acted recklessly in

continuing to deduct the discounts from AMP in the face of guidance to the contrary.

Indeed, the 2007 CMS regulation defining bona fide service fees, coupled with the 2010

ACA amendment of that definition to include the exact types of fees set forth in the

distribution agreements, “might have warned [BMS] away from the view it took.” Purcell,

807 F.3d at 288-89 (quotations and citations omitted). Judge Robreno’s opinion in Streck

I merely reinforced these earlier warnings.




                                              27
      One could infer that BMS knew its interpretation was incorrect because it waited

two years to hire a consultant to evaluate the value of the services while it continued to

deduct them, knowing that the consultant would later confirm their fair market value. In

other words, a jury could infer that BMS purposefully delayed hiring a consultant so it

could reap the benefits of the deduction for two additional years and later claim it had

been acting reasonably while continuing to deduct the fees. A jury could consider this

delay as evidence that BMS knew that it would likely have to stop deducting the fees after

receiving an evaluation from a consultant. Indeed, this is what ultimately happened. Only

after the consultant formally confirmed that BMS was paying market rates for them did

BMS stop deducting the service fees. Thus, these facts show that Streck has plausibly

alleged scienter as to the discount scheme.

             b. Service Fee Scheme

      The statutory definitions of AMP and bona fide service fees in place at the start of

the service fee scheme in 2014 was silent as to price appreciation credits. See 42 U.S.C.

§ 1396r–8(k)(1) (2010); see also 42 C.F.R. § 447.502 (2007). As the Third Circuit found

in the Streck Appeal, this silence rendered the statute ambiguous, and BMS’s

interpretation of it to permit exclusion of price appreciation credits from AMP was not

objectively unreasonable. 2018 WL 3949031, at *5. However, as we have observed, in

February 2012, CMS had proposed a new rule directly addressing such credits, stating

“retroactive price adjustments, sometimes also known as price appreciation credits, do

not meet the definition of a bona fide service fee as they do not reflect any service or

offset of a bona fide service performed on behalf of the manufacturer.” Medicaid Program;

Covered Outpatient Drugs, 77 Fed. Reg. at 5332. Later that year, in Streck I, Judge



                                           28
Robreno called the treatment of price appreciation credits as bona fide service fee offsets

“contrary” to the proposed rule. 894 F. Supp. 2d at 600. He further opined that a drug

manufacturer that conflated the two after the promulgation of the proposed rule possibly41

“acted at least recklessly . . . .”   See id. (finding that the date of the proposed rule

constituted “the earliest” that liability might arise).

       At that point, BMS knew that CMS did not consider price appreciation credits bona

fide service fees. Nonetheless, BMS proceeded with the service fee scheme. Although

the Third Circuit in the Streck Appeal expressed its belief that the proposed rule became

“far clearer” in its final form, Streck has plausibly pleaded that the earlier version warned

BMS that it had misinterpreted the requirement to include price appreciation credits in

AMP. See Purcell, 807 F.3d at 288-89.

               c. Government Knowledge Inference

       BMS argues that the government knowledge inference precludes a finding of

scienter.42 It supports its arguments with facts that are not alleged in the First Amended

Complaint.

       Where the government knows and approves of the facts underlying the allegedly

false claim, the government knowledge inference doctrine precludes a finding of scienter.

U.S. Dep’t of Transp. ex rel. Arnold v. CMC Eng’g, 567 Fed. App’x 166, 170 n.9 (3d Cir.

2014) (United States ex rel. Burlbaw v. Orenduff, 548 F.3d 931, 951–52 (10th Cir. 2008)).

See also United States ex rel. Spay v. CVS Caremark Corp., 875 F.3d 746, 756 (3d Cir.

2017) (“The ‘government knowledge inference’ helps distinguish, in FCA cases, between

the submission of a false claim and the knowing submission of a false claim – that is,

between the presence and absence of scienter.”) (quoting United States ex rel. Burlbaw



                                                29
v. Orenduff, 548 F.3d 931, 951 (10th Cir. 2008)). The inference applies when “(1) the

government agency knew about the alleged false statement(s), and (2) the defendant

knew the government knew.”        Id. (quotations omitted).    But, “‘mere awareness of

allegations concerning noncompliance with regulations is different from knowledge of

actual noncompliance,’ and even actual knowledge that certain requirements were

violated ‘is not dispositive.’” Smith v. Carolina Med. Ctr., 274 F. Supp. 3d 300, 319 (E.D.

Pa. 2017) (citing United States ex rel. Escobar v. Universal Health Servs., Inc., 842 F.3d

103, 110-12 (1st Cir. 2016)).      Rather, the “two-prong test is necessary because

knowledge by the government, without more, cannot negate the scienter requirement.”

Spay, 875 F.3d at 757.

      In Universal Health Services, Inc. v. United States ex rel. Escobar, the Supreme

Court made clear that a court may consider the existence of the government knowledge

inference at the motion to dismiss stage. 136 S. Ct. at 2004 n.6. “Escobar did not,

however, alter the fundamental procedural rule that ‘a district court ruling on a motion to

dismiss may not consider matters extraneous to the pleadings.’”         Id. (quoting In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)) (additional

citations omitted). Accordingly, a district court should not infer government knowledge

where “defendants rely on allegations outside the complaint[ ] . . . .” Id. See also United

States ex rel. Grubea v. Rosicki, Rosicki & Assocs., P.C., No. 12–CV–7199, 2018 WL

3091255, at *14 (S.D.N.Y. June 23, 2018) (“these unsubstantiated assertions about what

[the government] must have known relate to facts beyond the scope of the complaints

and cannot be resolved at the pleading stage”), reconsideration denied by 13-cv-1467

2018, WL 3866711 (S.D.N.Y. Aug. 14, 2008).



                                            30
      BMS posits in its motion to dismiss that:

             The government knew of Streck’s allegations since 2008 and
             investigated those allegations; Bristol-Myers cooperated in
             that investigation; CMS has continued receiving AMP-based
             rebates from Bristol-Myers without taking regulatory action or
             requiring a restatement or revision of AMP regarding that
             treatment; and Bristol-Myers knew of the government’s
             knowledge of its purported mistreatment of bona fide service
             fees and miscalculation of AMP.43

      None of these facts are set forth in the First Amended Complaint. They are subject

to proof. At this stage, we do not consider them. Accordingly, we decline to dismiss the

claims based on the government knowledge inference.

      3. Materiality

      To be actionable under the FCA, the misrepresentation about compliance with

statutory or regulatory requirements must be material to the decision to pay. The FCA

defines material as “having a natural tendency to influence, or be capable of influencing,

the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4). It is a demanding

standard.   Escobar, 136 S. Ct. at 2003.      The FCA does not encompass “minor or

insubstantial” violations. Escobar, 136 S. Ct. at 2003 (quoting Allison Engine Co., Inc. v.

United States ex rel. Sanders, 553 U.S. 662, 672 (2008) and citing United States ex rel.

Marcus v. Hess, 317 U.S. 537, 543 (1943)).

      The government’s designation of compliance with a particular regulation as a

condition of payment does not establish materiality. Id. Nor does the fact that the

government could decline payment if it knew of the violation. Id. Nevertheless, both may

serve as evidence of materiality. Id. Other evidence of materiality may include a history

of refusal to pay claims due to noncompliance with the particular regulation. Id. On the

other hand, regular payment of claims notwithstanding actual knowledge of


                                            31
noncompliance may be evidence of a lack of materiality, provided the government had

not signaled a coming change in its position. Id. at 2003-04.

       BMS argues that even though the government had actual knowledge of BMS’s

flawed AMP calculation methodology, it continued to accept rebates based upon that

methodology without ever taking regulatory action against BMS.44            Cf. id. (“if the

Government regularly pays a particular type of claim in full despite actual knowledge that

certain requirements were violated, and has signaled no change in position, that is strong

evidence that the requirements are not material”). As BMS argues:

       [S]ince 2008, the government has had “actual knowledge” of Streck’s theory
       of fraud against Bristol-Myers as well as dozens of other manufacturers,
       has thoroughly investigated his allegations, and yet has continued receiving
       AMP-based rebates from these manufacturers without taking regulatory
       action against Bristol-Myers regarding this AMP issue, requiring a
       restatement of AMP on this issue, or even intervening in this or Streck’s
       prior case.45

       BMS’s argument rests upon facts which do not appear in the First Amended

Complaint. Streck alleges only that “[a]fter an initial investigation, the United States and

various states declined to intervene.”46      However, it is well-established that “the

Government can choose not to intervene in a qui tam action for a number of reasons,

many of which can be unrelated to the merits of the case.” United States ex rel. Class v.

Bayada Home Health Care, Inc., No. 16-680, 2018 WL 4566157, at *11 (E.D. Pa. Sept.

24, 2018) (citing United States ex rel. Atkins v. McInteer, 470 F.3d 1350, 1360 n.17 (11th

Cir. 2006)) (additional citations omitted). Here, why the government declined to intervene

is unknown.

       “Although a relator in a qui tam action faces a demanding standard at the motion-

to-dismiss stage with respect to pleading materiality, she is not required to make

allegations regarding past government action.” United States ex rel. Prather v. Brookdale

                                            32
Senior Living Cmtys., Inc., 892 F.3d 822, 834 (6th Cir. 2018). As the Sixth Circuit has

explained:

       [W]e must construe the complaint in the light most favorable to the plaintiff.
       Inferring from the absence of allegations regarding past government
       action . . . that this means the [relevant] requirement is not material is an
       inference adverse to the relator and in favor of the defendant. This
       improperly inverses the pleading standard.

Id. at 834. See also United States ex rel. Campie v. Gilead Scis., Inc., 862 F.3d 890, 906-

07 (9th Cir. 2017) (“[T]he parties dispute exactly what the government knew and when,

calling into question its ‘actual knowledge.’ Although it may be that the government

regularly pays this particular type of claim in full despite actual knowledge that certain

requirements were violated, such evidence is not before us.”).

       BMS’s claim that CMS continued to accept rebates from BMS without requiring a

restatement or revision or taking other regulatory action is a matter for trial. Accordingly,

it does not factor into the materiality analysis at this stage.

       Materiality requires that the information must potentially influence “the other party’s

course of action.” Escobar, 136 S. Ct. at 2001. Where a plaintiff pleads that the amount

of payment depends on information the defendant provides to the government, the course

of action “is the Government's decision to reimburse [or otherwise pay or accept payment]

at a particular price point.” United States ex rel. Rahimi v. Rite Aid Corp., No. 2:11-cv-

11940, 2018 WL 1744796, at *7 (E.D. Mich. Apr. 11, 2018) (slip opinion) (quoting

Escobar, 136 S. Ct. at 2001). See also United States ex rel. Luke v. Healthsouth Corp.,

No. 2:13–cv–01319–APG–VCF, 2018 WL 3186941, at *6 (D. Nev. June 28, 2018) (slip

opinion) (“alleged manipulation of the criteria by which payment is determined” satisfied

materiality requirement at pleading stage).



                                              33
       In Rahimi, the district court held that the relator had plausibly pleaded materiality

where he alleged that Rite Aid had misreported to Medicaid Part D the “usual and

customary charges to the general public” (U&C) for its prescription drugs in an attempt to

inflate its reimbursements from CMS. Id. at *1-2. It found the materiality requirement was

satisfied even though almost all of the involved state programs paid claims “based on the

lower of U&C and one or more other price metrics” and, as such, the relator did not

“identify a single instance in which Rite Aid’s alleged noncompliance with U&C rules

actually caused Medicare Part D and the federal-state Medicaid program . . . to pay

excessive amounts.” Id. at *7. Nonetheless, it sufficed that the relator had pleaded “that

inflating the U&C would have the ‘natural tendency to influence, or be capable of

influencing,’ the amounts reimbursed by CMS.” Id. (quoting 31 U.S.C. § 3729(b)(4)).

       The district court in Luke reached a similar conclusion. The relator alleged that the

defendant, an operator of rehabilitation hospitals, had deflated its patients’ functional

independence measure (FIM) in order to inflate its reimbursement from Medicare. Id. at

*1, *6. The relator noted the “FIM score is put directly into the software that CMS uses to

determine what services a facility like [the defendant’s] is expected to provide to patients,

and CMS bases the amount of prospective Medicare payments in part on the FIM. The

lower the FIM, the higher the reimbursement payment.” Id. The court found that the

relator had “plausibly alleged materiality because he ha[d] alleged manipulation of the

criteria by which payment is determined.” Id.

       Here, as in Rahimi and Luke, Streck alleges manipulation of the criteria by which

payment is determined. He argues that “[t]he dollar values of the rebates paid by each

manufacturer to Medicaid are based on the [AMP] of each distinct prescription drug”



                                             34
reported by the manufacturer.47 Indeed, Streck alleges that the Program is “entirely

predicated” on the “manufacturer’s provision of accurate AMP pricing information to CMS

at the outset of the process.”48 Because the size of the rebate owed by the manufacturer

increases as AMP increases, underreporting of AMP has the direct result of lowering the

manufacturer’s rebate obligations.49 Where the amount owed or received depends upon

data supplied by the defendant, misstatement of that data is material because it directly

influences the final amount. Therefore, we conclude Streck satisfies the materiality

element.

                 Reverse FCA Claim Under 31 U.S.C. § 3729(a)(1)(G)

      To plead a reverse claim, the relator must allege “that the defendant did not pay

back to the government money or property that it was obligated to return.” United States

ex rel. Quinn v. Omnicare, Inc., 382 F.3d 432, 444 (3d Cir. 2004). However, since the

2009 amendment, “[a] false statement is no longer a required element, since the . . . FCA

[now] specifies that mere knowledge and avoidance of an obligation is sufficient, without

the submission of a false record, to give rise to liability.” United States ex rel. Customs

Fraud Invest., LLC. v. Victaulic Co., 839 F.3d 242, 255 (3d Cir. 2016). Compare 31 U.S.C.

§ 3729(a)(1)(G) (2009) with 31 U.S.C. § 3729(a)(7) (1994). Here, Streck pleads that

reducing the amount of the rebates BMS owed by decreasing reported AMP facilitated

BMS’s keeping money it should have paid to state Medicaid programs. These allegations

plausibly state Streck’s right to relief under a reverse claim because they demonstrate

that BMS knowingly withheld money it owed to the state Medicaid programs. Victaulic

Co., 839 F.3d at 255; Quinn, 382 F.3d at 444.




                                            35
                             Rule 9(b) Particularity Requirement

       Because FCA claims sound in fraud, Streck must satisfy Rule 9(b)’s heightened

pleading standard. An FCA plaintiff must allege “particular details of a scheme to submit

false claims paired with reliable indicia that lead to a strong inference that claims were

actually submitted.” Foglia, 754 F.3d at 156 (quotation and citation omitted). “Describing

a mere opportunity for fraud will not suffice.” Id. at 158. Instead, a plaintiff must allege

sufficient facts to establish “a plausible ground for relief.” Id. (quoting Fowler, 578 F.3d

at 211). Ultimately, the pleading must fulfill “Rule 9(b)'s purpose of giving the defendant[ ]

fair notice of the claims against it.” United States ex rel. Ryan v. Endo Pharms., Inc., 27

F. Supp. 3d 615, 624 (E.D. Pa. 2014) (citing Foglia, 754 F.3d at 156-57), aff’d sub nom.,

United States ex rel. Dhillon v. Endo Pharms., Inc., 617 F. App’x 208 (3d Cir. 2015).

       BMS argues that Streck’s First Amended Complaint lacks the requisite particularity

because it fails to allege

       concrete facts or specifics as to how Bristol-Myers calculated AMP, who
       was involved in that calculation, what calculation or methodology was used,
       whether any one person knew of the alleged fraud, when or where any false
       AMP calculation was made or reported, or any other facts that could create
       a strong inference that false claims were actually submitted.50

       For each scheme, Streck pleads the start and end dates, the statutory and

regulatory provisions BMS violated, the frequency with which BMS reported AMP to CMS,

the particular drugs for which BMS misreported AMP, and the amount Medicaid paid for

these drugs.51    In addition, he attaches a sample agreement between BMS and a

wholesaler setting forth the services the latter provided, the amount of the fee, the BMS

employee who executed the agreement and the mischaracterization of fees as discounts

(under the discount scheme) and price appreciation increases as reduced fees (under the

service fee scheme).52 These detailed allegations satisfy the particularity requirement of

                                             36
Rule 9(b). Foglia, 754 F.3d at 158; Ryan, 27 F. Supp. 3d at 624 (quotation and citation

omitted).

                                      State Law Claims

       BMS contends that several of the state false claim acts’ effective dates and other

technical requirements, such as the need for state intervention or a written determination

of “substantial evidence,” bar or limit their application in this action.

                             Delaware and New Mexico Claims

       The parties agree that in 2007, at the start of the discount scheme, Delaware and

New Mexico only allowed an “affected person” to bring an action and required the state

either to intervene or provide a written determination of substantial evidence that a

violation occurred. Del. Code Ann. tit. 6, § 1203(b) (2000); N.M. Stat. § 27-14-7(B) (2004).

They also agree that Delaware amended its statute, abolishing those requirements on

July 16, 2009, and that the amendment does not apply retroactively. DEL. CODE ANN. tit.

6, § 1203(b)(1) (2009); Wilson v. Triangle Oil Co., 566 A.2d 1016, 1018 (Del. Super. Ct.

1989), aff’d sub nom., Clark v. Sun Ref. & Mktg., 584 A.2d 1228 (Del. 1990); United States

ex rel. Conrad v. GRIFOLS Biologicals, Inc., No. 07-3176, 2010 WL 2733321, at *6 (D.

Md. July 9, 2010). Streck concedes that neither Delaware nor New Mexico has intervened

and that he has not obtained any written determinations of substantial evidence. 53

Therefore, we shall dismiss the New Mexico claim in full and the Delaware claim to the

extent it reaches BMS’s conduct prior to July 16, 2009.54

                                         Texas Claim

       Texas amended its Medicaid Fraud Prevention Act (MFPA) to dispense with the

requirement for state intervention, effective May 4, 2007. Compare TEX. HUM. RES. CODE



                                               37
ANN. § 36.104(b) (2005) (“If the state declines to take over the action, the court shall

dismiss the action.”), with TEX. HUM. RES. CODE ANN. § 36.104(b) (2007) (“If the state

declines to take over the action, the person bringing the action may proceed without the

state's participation.”). As with the Delaware amendment, the Texas amendment only

applies “to conduct that occurs on or after the effective date” of the act. 2007 Tex. Sess.

Law Serv. Ch. 29 (S.B. 362). Streck argues that the word “conduct” refers not to BMS’s

operation of the schemes, but rather to Texas’s 2017 decision not to intervene.55

       If “conduct” refers to the defendant’s conduct, only its conduct occurring after the

effective date of the amended statute may provide the basis for liability, regardless of

when the state declined to intervene. If “conduct” refers to the state’s decision to decline

to intervene, even the defendant’s fraudulent acts or omissions occurring before the

effective date may provide the basis for liability so long as Texas decided after the

effective date not to intervene.

       The Texas Supreme Court has not addressed whether “conduct” refers to the

defendant’s alleged misconduct or the state’s decision not to intervene. Some district

courts have interpreted the MFPA as applying to all of the defendant’s conduct, including

conduct occurring prior to the amendment’s effective date, as long as Texas declines to

intervene after the effective date of the amended statute. See United States ex rel.

Ruscher v. Omnicare, Inc., No. 4:08–cv–3396, 2014 WL 2618158, at *31 (S.D. Tex. June

12, 2014) (citing United States ex rel. King v. Solvay S.A., 823 F. Supp. 2d 472, 522 (S.D.

Tex. 2011), vacated in part on other grounds on reconsideration by No. 4:08–CV–3396

(Sept. 5, 2014)); King, 823 F. Supp. 2d at 522, vacated in part on other grounds on

reconsideration by No. 06-2662, 2012 WL 1067228 (S.D. Tex. Mar. 28, 2012).



                                            38
       The greater weight of authority precludes claims based on conduct that preceded

the amendment. Streck I, 894 F. Supp. 2d at 605 (citing United States ex rel. Wall v.

Vista Hospice Care, 778 F. Supp. 2d 709, 723-24 (N.D. Tex. Mar. 28, 2012); United States

ex rel. Lisitza v. Johnson & Johnson, 765 F. Supp. 2d 112, 130 (D. Mass. 2011)). See

also United States ex rel. Bergman v. Abbot Labs., 995 F. Supp. 2d 357, 380 (E.D. Pa.

2014) (Jones, J.) (“the Streck court resolved the matter definitively for the Eastern District

by allowing claims under the Texas statute to proceed without intervention if filed after the

date of the amendment, but only as they pertain to fraudulent conduct occurring after the

date of amendment”); United States ex rel. Carroll v. Planned Parenthood Gulf Coast,

Inc., 21 F. Supp. 3d 825, 838 (S.D. Tex. 2014) (“most courts have allowed Texas claims

‘to proceed without intervention if filed after the date of the amendment, but only as they

pertain to fraudulent conduct occurring after the date of amendment’”); United States ex

rel. Wood v. Allergan, Inc., 246 F. Supp. 3d 772, 832-33 (S.D.N.Y. Mar. 31, 2017),

reversed and remanded on other grounds by 246 F. Supp. 3d 772 (2d Cir. 2018) (same)

(quoting Carroll, 21 F. Supp. 3d at 838).

       Agreeing with our colleagues Judges Robreno and Jones, we hold that “conduct”

in the MFPA refers to the defendant’s conduct, not the state’s decision not to intervene.

Only claims based upon the defendant’s conduct occurring after the MFPA’s effective

date may give rise to a false claims action.        Thus, Texas claims based upon the

defendant’s conduct occurring before May 4, 2007 are not actionable.

                               Remaining State Law Claims

       The parties agree that several other state false claims acts became effective after

the alleged start of the discount scheme on January 1, 2007, and that these acts do not



                                             39
apply retroactively. These acts include those of Colorado, COLO. REV. STAT. § 25.5-4-

303.5 et seq. (effective May 26, 2010); Georgia, GA. CODE ANN. § 49-4-168 et seq.

(effective May 24, 2007); Iowa, IOWA CODE § 685.1 et seq. (effective March 10, 2010);

Minnesota, MINN. STAT. § 15c.02 et seq. (effective July 1, 2010); New Jersey, N.J. STAT.

ANN. § 2A:32-C1 et seq. (effective March 18, 2008); New York, N.Y. STATE FIN. LAW § 187

et seq. (effective April 1, 2007); Oklahoma, OKLA. STAT., tit. 63, § 5053.1 et seq. (effective

November 1, 2007); and Rhode Island, R.I. GEN. LAWS § 9-1.1-1 et seq. (effective

February 15, 2008). The parties agree that BMS’s conduct prior to these effective dates

may not serve as the basis for liability under the respective state statutes. Therefore, to

the extent Streck asserts claims under these statutes before their effective dates, they

are dismissed.

                                                   Conclusion

        The First Amended Complaint states with particularity the elements of an FCA

claim, including falsity, scienter and materiality. Therefore, we shall deny BMS’s motion

to dismiss.

                                                                   /s/TIMOTHY J. SAVAGE




* The government has declined to intervene. Notice of Election to Decline Intervention, ECF 17.
1  First Amended Complaint ¶ 44, ECF 59-1.
2 BMS also seeks to dismiss the state false claims counts on various technical grounds. While conceding

that the court may dismiss Streck’s counts for violation of state false claims laws to the extent those laws
took effect after the conduct at issue, or require state intervention or written documentation of substantial
evidence, he opposes the wholesale dismissal of his state law-based claims. Accordingly, he consents
only to the dismissal of his New Mexico claim and the limitation of his Colorado, Delaware, Georgia, Iowa,
Minnesota, New Jersey, New York, Oklahoma, Rhode Island and Texas claims to the dates when those
states’ false claims acts became effective or dispensed with the requirement for state intervention.
The parties agree that effective dates and other technical requirements do not limit Streck’s remaining
claims under the false claims acts of California, Connecticut, the District of Columbia, Florida, Hawaii,
Illinois, Indiana, Louisiana, Massachusetts, Michigan, Montana, Nevada, North Carolina, Tennessee,
Virginia, Washington and Wisconsin.


                                                     40
3 Id. ¶ 11. See NAT’L HEALTH POLICY FORUM, THE BASICS: THE MEDICAID DRUG REBATE PROGRAM 3 (2009),
available at https://www.nhpf.org/library/the-basics/Basics_MedicaidDrugRebate_04-13-09.pdf (last
visited November 29, 2018).
4 First Amended Complaint ¶ 12. See NAT’L HEALTH POLICY FORUM, THE BASICS: THE MEDICAID DRUG

REBATE PROGRAM 3.
5 Congress periodically updates the AMP percentages used to calculate the rebate for brand name and

generic drugs. It established the current percentages in 2010. 42 § 1396r–8(c)(1)(B)(i)(6),(3)(B)(iii).
6 First Amended Complaint ¶ 23.
7 Id. ¶ 31.
8 Id. ¶¶ 71-72.
9 Id. ¶ 73.
10 See id. ¶ 22.
11 Id. ¶¶ 71-72.
12 Id. ¶ 73.
13 Id.
14 Id. ¶¶ 23–29.
15 Id. ¶ 27.
16 Id. ¶ 22.
17 Id. ¶ 74.
18 Id. (quoting Inventory and Services Management Agreement § 2.4) (alteration in original).
19 Id. ¶ 32.
20 Id. ¶¶ 36–37.
21 Although BMS was originally a defendant in Streck I, Streck voluntarily dismissed it before Judge

Robreno issued his opinion on Defendants’ motion to dismiss.
22 In addition to the challenge under the pleading standards of Rule 8(a), Defendants argued that Streck

failed to plead with the required specificity under Rule 9(b). Judge Robreno disagreed, concluding that
notwithstanding the “absence of a specific false claim by Defendants” set forth in the complaint, its “ample
facts describing the alleged scheme and details of contracts Defendants had with wholesalers”
nonetheless advised Defendants of the “precise ‘misconduct with which they are charged.’” Streck I, 894
F. Supp. 2d at 602 (quoting Seville Indus. Mach. Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d
Cir. 1984)).
As BMS does here, Defendants also argued that several of the state false claim acts’ effective dates and
other technical requirements, such as the requirement to obtain a written determination of “substantial
evidence” of a violation, barred or limited their application. Id. at 603. The court dismissed or limited
Streck’s claims in accordance with these requirements. See id. at 603-05.
23 See First Amended Complaint ¶ 117. At oral argument, Streck’s counsel confirmed Streck is

proceeding upon an express rather than implied false certification theory of liability. Hearing on Motion to
Dismiss Transcript at 54:4-5 (Oct. 2, 2018).
24 Id. ¶¶ 119-120.
25 Id. ¶ 82.
26 Id. ¶ 83.
27 Id. ¶ 80 (quoting Inventory and Services Management Agreement at 1, 6).
28 Id. ¶ 79.
29 Id. ¶¶ 96, 113.
30 See id. ¶ 95.
31 Mot. to Dismiss at 28, ECF 80 (citing Public Citizen, Inc. v. Shalala, 932 F. Supp. 13, 18 n.6 (D.D.C.

1996)).
32 See Mot. to Dismiss at 32-36.
33 First Amended Complaint ¶¶ 71-72.
34 Id. Ex. A (Inventory and Services Management Agreement) at § II.
35 Id. Ex. A (Inventory and Services Management Agreement) at § 2.6.
36 Id. Ex. A (Promotion and Service Agreement for our Drug Wholesalers) at 1.
37 Id. Ex. A (Primary Vendor Chargeback Agreement) at 5.
38 Mot. to Dismiss at 38.
39 First Amended Complaint ¶¶ 110-11.
40 Id. ¶¶ 112-14.

                                                       41
41 In Streck I, because Streck filed the operative complaint prior to the promulgation of the proposed rule,
Judge Robreno did not ultimately decide the question of whether Service Fee Defendants had violated it.
Streck I, 894 F. Supp. 2d at 589-90, 600.
42 Mot. to Dismiss at 39-40.
43 Id. at 39.
44 Id. at 42.
45 Id.
46 First Amended Complaint ¶ 2.
47 Id. ¶ 9.
48 Id. ¶ 13.
49 Id. ¶ 14.
50 Mot. to Dismiss at 45-46.
51 First Amended Complaint ¶¶ 22, 28-29, 39, 55-66, 76-124, 129, 137-38, 141-54, 157-58.
52 Id. Ex. A (Inventory and Services Management Agreement).
53 Resp. to Mot. to Dismiss at 41, ECF 83.
54 Id.
55 Id. at 42-43. See also Notice of Election to Decline Intervention.




                                                     42
